

116 HR 2494 IH: Tribal Nutrition Improvement Act of 2019
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2494IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Ms. Haaland (for herself, Mr. Grijalva, Mr. Luján, Mr. Gallego, Ms. Moore, Ms. Bass, Mr. Kilmer, Ms. Gabbard, Mr. Case, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966 to
			 improve nutrition in tribal areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Nutrition Improvement Act of 2019. 2.Universal meal service in Native American areasSection 11 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is amended by inserting after subsection (e) the following:
			
				(f)Universal meal service in Native American areas
 (1)In generalThe Secretary shall identify, for optional use in local educational agencies on or near Indian reservations, alternatives to—
 (A)the daily counting by category of meals provided by school lunch programs under this Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);
 (B)the use of annual applications as the basis for eligibility to receive free meals or reduced price meals under this Act; and
 (C)the use of universal meal service described in subsections (a)(1)(F) and (g). (2)Use of alternativesAlternatives described in paragraph (1) may be—
 (A)implemented for use in schools or by school food authorities that agree— (i)to serve all breakfasts and lunches to all students at no cost;
 (ii)to pay, from sources other than Federal funds, the costs of serving any lunches and breakfasts that are in excess of the value of assistance received under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), as determined by the Secretary, with respect to the number of lunches and breakfasts served during the applicable period; and
 (iii)not to collect applications for free or reduced price meals; or (B)further tested through demonstration projects carried out by the Secretary in accordance with paragraph (3).
 (3)Demonstration projectsFor the purpose of carrying out demonstration projects described in paragraph (2)(B), the Secretary may waive any requirement of this Act relating to—
 (A)counting and claiming of meals provided by school lunch or breakfast programs; and (B)determinations of eligibility for free or reduced priced meals..
 3.School lunch program and child and adult care food programSection 12(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)) is amended by striking paragraph (8) and inserting the following:
			
 (8)StateThe term State means— (A)any of the 50 States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)the Virgin Islands; (E)Guam;
 (F)American Samoa; (G)the Commonwealth of the Northern Mariana Islands; or
 (H)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..
 4.Summer food service program for childrenSection 13(a)(1)(E) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(E)) is amended—
 (1)in clause (vi), by striking and; (2)in clause (vii), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (viii)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..
 5.Administrative and start up fundsSection 7(c) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(c)) is amended— (1)by striking (c) If any State agency and inserting the following:
				
					(c)Adjustment in administrative funds
 (1)Administration by a State agencyIf any State agency; and (2)by adding at the end the following:
				
					(2)Administration by an Indian tribe
 (A)In generalIf an Indian tribe agrees to assume responsibility for the administration of the school breakfast program under section 4 or the school lunch program, summer food service program for children, or child and adult care food program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Secretary shall make an appropriate adjustment in the administrative funds paid under this section to the Indian tribe not later than the preceding fiscal year.
 (B)Start up fundsThe adjustment in administrative funds described in subparagraph (A) shall consist of an amount for start up funds, negotiated with the Indian tribe, of not less than $10,000 nor more than $100,000 for each fiscal year..
 6.School breakfast programSection 15 of the Child Nutrition Act of 1966 (42 U.S.C. 1784) is amended by striking paragraph (1) and inserting the following:
			
 (1)StateThe term State means— (A)any of the 50 States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)the Virgin Islands; (E)Guam;
 (F)American Samoa; (G)the Commonwealth of the Northern Mariana Islands; or
 (H)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..
		